32 N.J. 459 (1960)
161 A.2d 246
GOLD FUEL SERVICE, INC., A CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
ESSO STANDARD OIL COMPANY, A CORPORATION OF THE STATE OF DELAWARE, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued May 24, 1960.
Decided June 6, 1960.
Mr. Sam Weiss argued the cause for plaintiff-appellant (Messrs. Pollis, Williams & Pappas, attorneys).
Mr. Burtis W. Horner argued the cause for defendant-respondent (Messrs. Stryker, Tams & Horner, attorneys).
PER CURIAM.
The judgment is affirmed solely for the reasons expressed by the trial court with respect to the absence of jurisdiction of the state court to entertain the alleged cause of action. 59 N.J. Super. 6, 16, 18 (Ch. Div. 1959).
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  7.
For reversal  None.